Citation Nr: 1425738	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the termination of VA pension benefits, effective January 1, 2007, due to excessive income was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not adequately report to VA his countable income for the period from January 1, 2007.


CONCLUSION OF LAW

VA pension benefits were properly terminated from January 1, 2007.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Since the resolution of the Veteran's appeal is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Basic entitlement for pension exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2013).  

In determining annual income for pension purposes, all payments of any kind or from any source shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Interest and dividend income is not specifically excluded under 38 C.F.R. § 3.272.

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2013).

In the present case, the Veteran has not submitted sufficient financial information regarding his income for the years from 2007 to present to enable VA to determine his eligibility for pension benefits.  Despite repeated requests from VA to complete the form titled "Improved Pension Eligibility Verification Report (Veteran With No Children)", VA Form 21-0516-1, including in letters to the Veteran in September 2009, March 2010, and August 2012, the Veteran has not done so.  He has submitted incomplete (and sometimes incoherent) responses and some financial documents, but he has not provided sufficient information to enable VA to determine his income from 2007 to present in order to verify eligibility for pension benefits.  The Board acknowledges the Veteran submitted a VA Form 2100516-1 in May 2013, presumably in response to VA's request to complete the form for each year from 2007 to present.  However, the Veteran's responses on the form are incomprehensible.  For instance, in section 7A. "Monthly Income", in the section for "Other (Show Source)", the Veteran's response is: "23: /11!!WB!Ejtbcjjz."  For section 7B "Annual Income," in the section for "Total Interest and Dividends," the Veteran's response is: "6: 2/25!!!!!!!!!!!!!!!!!!711/11."

The primary issue regarding income stems from a trust in the Veteran's name.  In various documents, the Veteran asserts that this trust is only for the benefit of his children and grandchildren and that he receives no income from this trust.  However, the December 1986 trust agreement submitted by the Veteran states that the purpose of the trust was to provide for the welfare of the Veteran and that he was the trustee of the trust and had complete use the principal and income from the trust's assets at his sole discretion.  The Veteran could revoke, amend or make changes to the trust agreement at any time.  Accordingly, the Board finds that the trust is an asset belonging to the Veteran, and any income from the trust would be the Veteran's income.  Records from the investment funds held by the trust show dividends in 2010 and 2011.  Furthermore, these same records show the Veteran redeemed $6,000.00 from the trust in June 2010.  See 38 C.F.R. § 3.271.  This income was not reported by the Veteran to VA via VA Form 2100516-1 for these years as required.

The Veteran has not provided complete information regarding the trust's income despite repeated requests to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  


While the Board sympathizes with the Veteran's situation, it is bound by the laws and regulations governing VA benefits.  As he has not submitted sufficient income information for VA to be able to determine his eligibility for pension benefit from January 1, 2007 to present, the Board concludes that the criteria for entitlement to VA pension benefits have not been met.  



ORDER

The termination of the Veteran's VA pension benefits, effective January 1, 2007, was proper.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


